           Case 2:20-cv-01783-KJD-EJY Document 70 Filed 08/20/21 Page 1 of 7




1    JEFFREY N. LABOVITCH (NBN: 10915)
     jlabovitch@nicolaidesllp.com
2    NICOLAIDES FINK THORPE
     MICHAELIDES SULLIVAN LLP
3
     4250 Executive Square, Suite 540
4    La Jolla, CA 92037
     Telephone: (858) 257-0700
5    Facsimile:    (858) 257-0701
6    Attorneys for Plaintiff
     EVANSTON INSURANCE COMPANY
7

8    KEVIN E. HELM (NBN: 3432)
     kevinh@helmandassociates.net
9    HELM & ASSOCIATES
10   2330 Paseo Del Prado, Suite C103
     Las Vegas, NV 89102
11   Telephone: (702) 258-0022
     Facsimile: (702) 258-0114
12

13   Designated solely for personal service
     pursuant to District of Nevada LR IA 11-1(b)
14

15                             UNITED STATES DISTRICT COURT

16                                    DISTRICT OF NEVADA

17   EVANSTON INSURANCE COMPANY,                    Case No. 2:20-cv-01783-KJD-EJY
18                       Plaintiff,                 [PROPOSED] ORDER GRANTING IN
19                                                  PART AND DENYING IN PART
     v.                                             EVANSTON INSURANCE COMPANY’S
20                                                  MOTION FOR PROTECTIVE ORDER
     VENTURE POINT, LLC; KEVIN                      REGARDING UNDERWRITING FILES
21   SCHARRINGHAUSEN; and Does 1 to 100

22
                         Defendants.
23                                                  Complaint filed:   September 24, 2020

24

25

26

27

28

              [PROPOSED] ORDER RE EVANSTON’S MOTION FOR A PROTECTIVE ORDER
                                           1
            Case 2:20-cv-01783-KJD-EJY Document 70 Filed 08/20/21 Page 2 of 7




1           This matter came on before the Court for hearing on Evanston Insurance
2    Company’s (“Evanston”) Motion for Protective Order Regarding Underwriting Files
3    (“Motion for Protective Order”) pursuant to Federal Rule of Civil Procedure 26(c). The
4    Court having reviewed the records and files herein, and finding good cause therefore,
5    hereby GRANTS in part and DENIES in part the Motion for a Protective Order.
6           It is therefore ORDERED, ADJUDGED and DECREED that Evanston’s Motion
7    for Protective Order is GRANTED; and it is
                                       IT IS HEREBY ORDERED THAT THE
                                       FOLLOWING TERMS AND
8           FURTHER ORDERED that:
                                       CONDITIONS SHALL APPLY:
9           1.  PURPOSES AND LIMITATIONS
10          Discovery activity in this action involves production of confidential, proprietary,
11   or private information for which special protection from public disclosure and from use
12   for any purpose other than prosecuting this litigation is warranted. Accordingly, the
13   Court hereby orders the entry of a Protective Order pursuant to the Motion for a
14   Protective Order. This Protective Order does not confer blanket protections on all
15   disclosures or responses to discovery and the protection it affords from public
16   disclosure and use extends only to the limited information or items that are entitled to
17   confidential treatment under the applicable legal principles.
18          2.      DURATION
19          Even after final disposition of this litigation, the confidentiality obligations
20   imposed by this Protective Order shall remain in effect until Evanston agrees otherwise
21   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
22   later of (1) dismissal of all claims and defenses in this action, with or without prejudice;
23   or (2) final judgment herein after the completion and exhaustion of all appeals,
24   rehearings, remands, trials, or reviews of this action, including the time limits for filing
25   any motions or applications for extension of time pursuant to applicable law.
26          3.      PROTECTED MATERIAL
27          The Court hereby designates as “Confidential” the underwriting files relating to
28   Evanston Excess Liability Policy No. XOBW76385716, which was issued to Petroleum

                 [PROPOSED] ORDER RE EVANSTON’S MOTION FOR A PROTECTIVE ORDER
                                              2
           Case 2:20-cv-01783-KJD-EJY Document 70 Filed 08/20/21 Page 3 of 7




1    Logistics, Inc., effective for the policy period January 13, 2016 to January 13, 2017
2    (“Evanston Excess Policy”). All information (regardless of how it is generated, stored
3    or maintained) or tangible things that are contained in or relate to the underwriting of
4    the Evanston Excess Policy shall be designated “Confidential” in accordance with
5    Federal Rule of Civil Procedure 26(c). The underwriting files designated as
6    “Confidential” shall hereinafter be referred to as the “Protected Material.”
7           4.       ACCESS TO AND USE OF PROTECTED MATERIAL
8                    4.1   Basic Principles. Any party that receives Protected Material from
9           Evanston (hereinafter the “Receiving Party”) may use Protected Material in
10          connection with this case only for prosecuting, defending, or attempting to settle
11          this litigation. Such Protected Material may be disclosed only to the categories
12          of persons and under the conditions described in this Protective Order. When
13          the litigation has been terminated, a Receiving Party must comply with the
14          provisions of section 8 below (FINAL DISPOSITION).
15                   Protected Material must be stored and maintained by a Receiving Party
16          at a location and in a secure manner that ensures that access is limited to the
17          persons authorized under this Protective Order.
18                   4.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
19          otherwise ordered by the court or permitted in writing by Evanston, a Receiving
20          Party may disclose any information or item designated “CONFIDENTIAL” only
21          to:
22                   (a) the Receiving Party’s Outside Counsel of Record in this action, as
23          well as employees of said Outside Counsel of Record to whom it is reasonably
24          necessary to disclose the information for this litigation;
25                   (b) the officers, directors, and employees (including House Counsel) of
26          the Receiving Party to whom disclosure is reasonably necessary for this
27          litigation;
28   ///

                  [PROPOSED] ORDER RE EVANSTON’S MOTION FOR A PROTECTIVE ORDER
                                               3
           Case 2:20-cv-01783-KJD-EJY Document 70 Filed 08/20/21 Page 4 of 7




1                   (c) Experts, defined as a person with specialized knowledge or
2           experience in a matter pertinent to the litigation who has been retained by a
3           party or its counsel to serve as an expert witness or as a consultant in this
4           action, of the Receiving Party to whom disclosure is reasonably necessary for
5           this litigation and who have signed the “Acknowledgment and Agreement to Be
6           Bound” (Exhibit A);
7                   (d) the court and its personnel;
8                   (e) court reporters and their staff, professional jury or trial consultants,
9           mock jurors, and professional vendors to whom disclosure is reasonably
10          necessary for this litigation;
11                  (f) during their depositions, witnesses in the action to whom disclosure is
12          reasonably necessary and who have agreed to be bound by this Protective
13          Order, unless otherwise agreed by Evanston or ordered by the court. Pages of
14          transcribed deposition testimony or exhibits to depositions that reveal Protected
15          Material must be separately bound by the court reporter and may not be
16          disclosed to anyone except as permitted under this Protective Order.
17                  (g) the author or recipient of a document containing the information or a
18          custodian or other person who otherwise possessed or knew the information.
19          5.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
20                  IN OTHER LITIGATION.
21          If a Party subject to this Protective Order is served with a subpoena or a court
22   order issued in other litigation that compels disclosure of any Protected Material that
23   Party must:
24                  (a) promptly notify Evanston in writing. Such notification shall include a
25          copy of the subpoena or court order;
26                  (b) promptly notify in writing the party who caused the subpoena or order
27          to issue in the other litigation that some or all of the material covered by the
28

                 [PROPOSED] ORDER RE EVANSTON’S MOTION FOR A PROTECTIVE ORDER
                                              4
           Case 2:20-cv-01783-KJD-EJY Document 70 Filed 08/20/21 Page 5 of 7




1           subpoena or order is subject to this Protective Order. Such notification shall
2           include a copy of this Protective Order; and
3                   (c) cooperate with respect to all reasonable procedures sought to be
4           pursued by Evanston whose Protected Material may be affected.
5           If Evanston timely seeks a protective order, the Party served with the subpoena
6    or court order shall not produce any Protected Material before a determination by the
7    court from which the subpoena or order issued, unless the Party has obtained
8    Evanston’s permission. Evanston shall bear the burden and expense of seeking
9    protection in that court of the Protected Material – and nothing in these provisions
10   should be construed as authorizing or encouraging a Receiving Party in this action to
11   disobey a lawful directive from another court.
12          6.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
13          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
14   Protected Material to any person or in any circumstance not authorized under this
15   Protective Order, the Receiving Party must immediately (a) notify in writing Evanston of
16   the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies
17   of the Protected Material, (c) inform the person or persons to whom unauthorized
18   disclosures were made of all the terms of this Protective Order, and (d) request such
19   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that
20   is attached hereto as Exhibit A.
21          7.      MISCELLANEOUS
22                  7.1   Right to Further Relief. Nothing in this Protective Order abridges
23          the right of any person to seek its modification by the court in the future.
24                  7.2   Right to Assert Other Objections. Notwithstanding the entry of this
25          Order, all parties to this action maintain the right to object to disclosing or
26          producing any information or item, including but not limited to Protected
27          Material, on any ground not addressed in this Order. Similarly, all parties to this
28

                 [PROPOSED] ORDER RE EVANSTON’S MOTION FOR A PROTECTIVE ORDER
                                              5
           Case 2:20-cv-01783-KJD-EJY Document 70 Filed 08/20/21 Page 6 of 7




1           action maintain the right to object on any ground to use in evidence any of the
2           Protected Material covered by this Order.
3                   7.3   Filing Protected Material. Without written permission from
4           Evanston or a court order secured after appropriate notice to all interested
5           persons, a Party may not file in the public record in this action any Protected
6           Material. A Party that seeks to file under seal any Protected Material must
7           comply with Civil Local Rule IA 10-5. Protected Material may only be filed under
8           seal pursuant to a court order authorizing the sealing of the specific Protected
9           Material at issue.
10          8.      FINAL DISPOSITION
11          Upon final termination of this action, including any and all appeals, any Parties
12   or Non-Parties who hold Protected Material pursuant to this Order shall return all
13   Protected Material to the Producing Party and/or confirm in writing that all copies of
14   Protected Material have been destroyed. To the extent Protected Material has also
15   been saved electronically pursuant to a Document Retention Policy that precludes
16   destruction, the Parties agree that they will keep such Protected Material in a manner
17   that the Protected Material will not be improperly disclosed, and they will continue to be
18   bound by this Order with respect to all such retained information.
19          IT IS SO ORDERED.
20

21                August 20 2021
     Dated: _______________,                   __________________________________
                                               Honorable Elayna J. Youchah
22                                             United States District Magistrate Judge
23

24

25

26

27

28

                 [PROPOSED] ORDER RE EVANSTON’S MOTION FOR A PROTECTIVE ORDER
                                              6
              Case 2:20-cv-01783-KJD-EJY Document 70 Filed 08/20/21 Page 7 of 7




1                                              EXHIBIT A
2                    ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3             I, _____________________________ [print or type full name],
4    of_______________________________________________ [print or type full
5    address], declare under penalty of perjury that I have read in its entirety and
6    understand the Protective Order that was issued by the United States District Court for
7    the District of Nevada on ____________________ [date] in the case of Evanston
8    Insurance Company v. Venture Point, LLC et al., U.S. District Court for the District of
9    Nevada Case No. Case No. 2:20-cv-01783-KJD-EJY. I agree to comply with and to be
10   bound by all the terms of this Protective Order and I understand and acknowledge that
11   failure to so comply could expose me to sanctions and punishment in the nature of
12   contempt. I solemnly promise that I will not disclose in any manner any information or
13   item that is subject to this Protective Order to any person or entity except in strict
14   compliance with the provisions of this Order.
15            I further agree to submit to the jurisdiction of the United States District Court for
16   the District of Nevada for the purpose of enforcing the terms of this Protective Order,
17   even if such enforcement proceedings occur after termination of this action.
18   I hereby appoint __________________________ [print or type full name] of
19   _________________________________________________________ [print or type
20   full address and telephone number] as my Nevada agent for service of process in
21   connection with this action or any proceedings related to enforcement of this Protective
22   Order.
23   Date: ______________________________________
24   City and State where sworn and signed: _________________________________
25

26   Printed name: _______________________________
27

28   Signature: __________________________________

                 [PROPOSED] ORDER RE EVANSTON’S MOTION FOR A PROTECTIVE ORDER
                                              7
